Citation Nr: 0510204	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-40 916	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for degenerative disc 
disease, L4-L5, and L5-S1.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

On his April 2004 notice of disagreement, the veteran raised 
a claim for service connection for traumatic arthritis of all 
the joints.  This claim is referred to the RO for appropriate 
action.


FINDING OF FACT

Degenerative disc disease of the lumbar spine was initially 
demonstrated years after service, and has not been shown by 
competent clinical evidence to be etiologically related to 
any incident of service.


CONCLUSION OF LAW

Degenerative disc disease, L4-5, and L5-S1, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in October 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The October 2003 VCAA notice letter 
was sent to the veteran prior to the March 2004 rating 
decision.  Because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  VA medical 
records have also been obtained.  The veteran has been 
provided a VA examination, which included a medical opinion.  
Additionally, the veteran has submitted three medical 
opinions in support of his claim.  The October 2003 VCAA 
notice requested that the veteran submit copies of all 
pertinent medical information, including those from any 
private physicians.  Later that month, the veteran replied 
that he had no further information to submit.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  There 
is no indication that there exists any additional evidence 
which has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History and Analysis

The veteran's service medical records reveal no injuries and 
no complaints referring to the lower back.  X-rays of the 
veteran's entire spine were taken in December 1944 due to an 
eye disability.  No abnormalities of the lumbar spine were 
found.  Examination on discharge from service in October 1945 
revealed no musculoskeletal defects.  

The veteran submitted his claim for service connection for 
degenerative arthritis of the low back in September 2003.  
The VA medical records dated prior to September 2003, 
including a December 1946 VA examination report, reveal no 
complaints or findings relating to the low back.

The veteran submitted an August 2003 statement from a 
chiropractor.  The chiropractor indicated that he first saw 
the veteran 5 years previously for an episode of severe low 
back pain.  He noted that recent X-rays of the veteran's low 
back showed that the veteran had developed degenerative 
arthritis.  The chiropractor stated that due to the veteran's 
health history and service in the Army, it was his opinion 
that the veteran's daily duties and activities, while in the 
Army, may have been one of the many factors that contributed 
to the development of his reoccurring back symptoms, that 
over time developed arthritic changes.

On VA examination in January 2004, the veteran first stated 
that he did not know when he had injured his back.  Then he 
stated that he was in a horse fight in the Army and fell on 
his back.  He reported no history of fracture.  He said that 
he had been to a chiropractor for many years.  X-rays of the 
lumbosacral spine revealed degenerative disc disease at L4-L5 
and L5-S1, and Paget's disease of the right iliac bone.  
After examination of the veteran and a review of the 
veteran's medical records and claims file, the examiner 
opined that it was not likely that the veteran's current back 
condition was related to service.

In a March 2004 letter, the veteran's chiropractor noted that 
the veteran's reoccurring joint and back pain were due to 
arthritis and joint degeneration in multiple areas.  He 
opined that the veteran's condition was likely the result of 
trauma or other factors that he experience in the service.  
In a September 2004 letter, he stated that the veteran's 
duties while serving in the military may be directly 
responsible for his current condition.

On his November 2004 substantive appeal, the veteran claimed 
that his current back disability was a result of sleeping on 
cold and wet ground while in service.  He asserted that his 
chiropractor knew his history better than the VA physician, 
and that his chiropractor stated that it was likely that his 
service caused, or contributed to, his current difficulties.  
In January 2005, the veteran's representative expressed his 
support of the veteran's arguments and stated that since the 
service medical records are silent to back treatment, the 
fact that the VA examiner saw these records makes her opinion 
no more credible than the chiropractor's opinion.  The 
veteran's representative asserted that the chiropractor's 
opinion should be given at least equal weight to that of the 
VA examiner, and asserted that the RO completely ignored the 
provisions of 38 U.S.C.A. § 1154 (West 2002).

The provisions of 38 U.S.C.A. § 1154(a) establish that due 
consideration shall be given to the places, types and 
circumstances of a veteran's service, in adjudication of his 
claim for service connection.  The record does not reflect 
that the circumstances of the veteran's service were other 
than that of normal military service.  It may be conceded 
that the veteran sustained back trauma during normal military 
service.  However, the record does not establish that any 
such trauma was other than acute and transitory in nature.  

While the veteran believes that his current low back 
disability is due to activities of service, including 
sleeping on cold and wet ground during service, as a 
layperson he is not competent to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the veteran currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  

Contrary to the assertions of the veteran and his 
representative, the Board finds that the opinion of the VA 
examiner is more credible than those of the veteran's 
chiropractor.  The VA examiner based her opinion on the 
veteran's entire medical history.  The medical evidence 
contemporary to service reveals no complaints of findings 
relating to any back disability or injury.  In fact, the 
contemporary medical records show that the X-rays of the 
veteran's spine revealed a normal lumbosacral spine.  The 
veteran himself indicated that he had no major back trauma 
during service.  Furthermore, the post service medical 
records reveal no complaints or findings of a low back 
disability for more than 55 years after service.  The 
veteran's chiropractor indicates that he did not see the 
veteran until more than 55 years after service, and it is 
apparent that his assessments were based upon a history as 
provided by the veteran, and not from confirmed evidence of 
in-service incurrence.  A medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Consequently, the Board finds that the 
opinion of the chiropractor that the veteran has current back 
disability that is consistent with the veteran's reported 
duties in service, in the absence of supporting competent 
objective evidence, is less probative than the 
contemporaneous clinical reports of record, and the VA 
medical opinion.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for degenerative disc disease, L4-L5, and 
L5-S1.  Accordingly, entitlement to service connection for 
degenerative disc disease, L4-L5, and L5-S1 is denied.  




ORDER

Entitlement to service connection for degenerative disc 
disease, L4-L5, and L5-S1 is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


